Sognier, Judge.
Revocation of probation. On December 6, 1979 appellant received a 10 year probated sentence for credit card theft and credit card fraud. A petition for revocation of probation was filed on September 15, 1982, alleging that appellant had stolen an automobile. After a hearing appellant’s probation was revoked and he appeals on the ground the evidence was not sufficient to support the revocation.
Evidence at the hearing disclosed that Johnny Shaw’s 1979 Chevrolet Camaro was taken from his home without authority the evening of August 31, 1982. The police were notified and shortly before 2:00 a.m. the same night appellant was apprehended driving Shaw’s stolen car. Appellant told Shaw he (appellant) had taken the keys to Shaw’s car from his home a few days earlier.
Only slight evidence is necessary to support revocation of probation, Jones v. State, 153 Ga. App. 411, 412 (265 SE2d 334) (1980), and the evidence here is sufficient to support the revocation of appellant’s probation.

Judgment affirmed.


Quillian, P. J., and Pope, J., concur.